Case 18-33967-bjh11 Doc 30 Filed 12/05/18                      Entered 12/05/18 15:00:21              Page 1 of 8



Trey A. Monsour                                               Jeremy R. Johnson (Pro Hac Vice Pending)
State Bar No. 14277200                                        Polsinelli PC
Polsinelli PC                                                 600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                   New York, New York 10016
Dallas, Texas 75201                                           Telephone: (212) 684-0199
Telephone: (214) 397-0030                                     Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                     jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com
PROPOSED COUNSEL TO THE DEBTORS
AND DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:
                                                            Chapter 11
SENIOR CARE CENTERS, LLC, et al.,1
                                                            Case No. 18-33967 (BJH)
                  Debtors.
                                                            (Joint Administration Pending)


                  NOTICE OF COMMENCEMENT OF CHAPTER 11 CASES
                    AND FILING OF CERTAIN FIRST DAY PLEADINGS

         PLEASE TAKE NOTICE that on December 4, 2018 (the “Petition Date”), the above-

captioned debtors and debtors in possession (collectively, the “Debtors”) filed voluntary

petitions for relief (“Chapter 11 Cases”) under chapter 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Texas

(the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day Hearing”) has

been scheduled for December 6, 2018 at 12:00 p.m. (CT) before the Honorable Douglas Dodd

at the United States Bankruptcy Court for the Northern District of Texas, Earle Cabell Federal

Building, 1100 Commerce Street, 14th Floor, Courtroom No. 2, Dallas, Texas 75242 on the
1
  A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18           Entered 12/05/18 15:00:21      Page 2 of 8



following motions and supporting documents requesting certain “first day” relief, which were

filed by the Debtors in connection with the Chapter 11 Cases:

         1. Motion of Debtors for Entry of an Order Directing Joint Administration of Related
            Chapter 11 Cases [Docket No. 2];

         2. Notice of Designation as Complex Chapter 11 Bankruptcy Cases [Docket No. 3];

         3. Motion of Debtors for Entry of an Order (I) Authorizing the Filing of a Consolidated
            Mailing Matrix and Consolidated List of Forty Largest Unsecured Creditors, and (II)
            Approving the Form and Manner of Notice of Commencement of These Chapter 11
            Cases [Docket No. 4];

         4. Motion of Debtors for Interim and Final Orders Authorizing (I) Continued Use of
            Existing Cash Management System, Including Maintenance of Existing Bank
            Accounts, Checks, and Business Forms, and (II) Continuation of Existing Deposit
            Practices [Docket No. 9];

         5. Motion of Debtors for Entry of Interim and Final Orders Authorizing Payment of (I)
            Certain Prepetition Workforce Claims, Including Wages, Salaries, and Other
            Compensation, (II) Certain Employee Benefits and Confirming Right to Continue
            Employee Benefits on a Postpetition Basis, (III) Reimbursement to Employees for
            Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, (V) Workers’
            Compensation Obligations, and (VI) Prepetition Claims Owing to Administrators and
            Third-Party Providers [Docket No. 15];and

         6. Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of
            Cash Collateral, (II), Granting Adequate Protection, (III) Modifying the Automatic
            Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 24].

         PLEASE TAKE FURTHER NOTICE that an additional First Day Hearing has been

scheduled for December 7, 2018 at 9:00 a.m. (CT) before the Honorable Douglas Dodd at the

United States Bankruptcy Court for the Northern District of Texas, Earle Cabell Federal

Building, 1100 Commerce Street, 14th Floor, Courtroom No. 2, Dallas, Texas 75242 on the

following motions and supporting documents requesting certain “first day” relief, which were

filed by the Debtors in connection with the Chapter 11 Cases:

         1. Application of Debtors for Entry of an Order Authorizing Employment and Retention
            of Omni Management Group, Inc. as Claims, Noticing, and Administrative Agent,
            Nunc Pro Tunc to the Petition Date [Docket No. 5];


                                                2
66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18            Entered 12/05/18 15:00:21     Page 3 of 8



         2. Motion of Debtors for Entry of An Order Authorizing Procedures to Maintain and
            Protect Confidential Patient Information [Docket No. 6];

         3. Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utility
            Providers from Altering, Refusing, or Discontinuing Service, (II) Approving the
            Debtors’ Proposed Adequate Assurance of Payment for Postpetition Services, and (II)
            Establishing Procedures for Resolving Requests for Additional Adequate Assurance
            of Payment [Docket No. 7];

         4. Motion of Debtors for Entry of an Order Authorizing the Debtors to (I) Maintain,
            Administer, and Modify Patient Refund Programs and Practice, and (II) Honor
            Obligated Related Thereto [Docket No. 8];

         5. Motion of the Debtors for Entry of an Order Pursuant to Bankruptcy Rule 1007
            Extending the Deadline to File Schedules of Assets and Liabilities and Statements of
            Financial Affairs [Docket No. 17]; and

         6. Motion of Debtors for Order (I) Authorizing Continuation of, and Payment of
            Prepetition Obligations Incurred in the Ordinary Course of Business in Connection
            with, Various Insurance Policies, (II) Authorizing Banks to Honor and Process
            Checks and Electronic Transfer Requests Related Thereto, (III) Preventing Insurance
            Companies From Giving Any Notice of Termination or Otherwise Modifying Any
            Insurance Policy Without Obtaining Relief From the Automatic Stay, (IV)
            Authorizing the Debtors to Continue to Honor Premium Financing Obligations, and
            (V) Authorizing the Debtors to Continue Surety Bond Program [Docket No. 18]; and

         7. Motion of Debtors for Entry of an Order Authorizing Payment of Prepetition Taxes
            and Fees [Docket No. 20].

         PLEASE TAKE FURTHER NOTICE that on the same day, in support of the Chapter

11 Petitions and First Day Pleadings, the Debtors rely upon the Declaration of Kevin

O’Halloran, Chief Restructuring Officer of Senior Care Centers, LLC, in Support of Chapter 11

Petitions and First Day Pleadings [Docket No. 25].

         PLEASE TAKE FURTHER NOTICE that copies of the above-referenced First Day

Pleadings and the Declaration of Kevin O’Halloran, Chief Restructuring Officer of Senior Care

Centers, LLC, in Support of Chapter 11 Petitions and First Day Pleadings may be (i) inspected

in the offices of the Clerk of the Bankruptcy Court during normal business hours; (ii)

downloaded from the Bankruptcy Court’s web site at http://www.txnb.uscourts.gov/; and (iii)


                                                3
66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18          Entered 12/05/18 15:00:21      Page 4 of 8



downloaded free of charge from the website of the Debtors’ proposed noticing, claims and

administrative     agent,     Omni      Management       Group,      Inc.     (“Omni”),      at

https://omnimgt.com/SeniorCareCenters. Please note that prior registration with the PACER

Service Center and payment of a fee may be required to access such documents from the

Bankruptcy Court’s website.     Requests for copies of the First Day Pleadings and further

information regarding the First Day Hearings may also be obtained by contacting Omni via (i)

email at seniorcare@omnimgt.com; (ii) telephone at (844) 378-1143; and (iii) by mail at Senior

Care Centers, LLC, et al., c/o Omni Management Group, Inc., 5955 DeSoto Avenue, Suite 100,

Woodland Hills, CA 91367.

         PLEASE TAKE FURTHER NOTICE that any and all objections to any of the First

Day Pleadings may be made at the respective First Day Hearing.

         PLEASE TAKE FURTHER NOTICE that any parties wishing to participate

telephonically at the First Day Hearings may do so by dialing 1-800-873-5420 (call code: 9999#;

passcode: 999#).

Dated: December 5, 2018                    Respectfully submitted,
       Dallas, Texas
                                           POLSINELLI PC

                                            /s/ Trey A. Monsour
                                           Trey A. Monsour (State Bar No. 14277200)
                                           2950 N. Harwood, Suite 2100
                                           Dallas, Texas 75201
                                           Telephone: (214) 397-0030
                                           Facsimile: (214) 397-0033
                                           tmonsour@polsinelli.com

                                           -and-




                                              4
66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18   Entered 12/05/18 15:00:21      Page 5 of 8



                                     Jeremy R. Johnson (Pro Hac Vice Pending)
                                     600 3rd Avenue, 42nd Floor
                                     New York, New York 10016
                                     Telephone: (212) 684-0199
                                     Facsimile: (212) 684-0197
                                     jeremy.johnson@polsinelli.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                       5
66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18      Entered 12/05/18 15:00:21   Page 6 of 8



                                       Exhibit A

                                 (Sorted Alphabetically)

#      Debtor Name                                           Case No.          EIN
1.     Alief SCC LLC                                         18-33987          0523
2.     Bandera SCC LLC                                       18-33989          0617
3.     Baytown SCC LLC                                       18-33992          0778
4.     Beltline SCC LLC                                      18-33996          7264
5.     Booker SCC LLC                                        18-33999          0967
6.     Bossier SCC LLC                                       18-34003          2017
7.     Bradford SCC LLC                                      18-34004          9535
8.     Brinker SCC LLC                                       18-34005          7304
9.     Brownwood SCC LLC                                     18-33968          0677
10.    Capitol SCC LLC                                       18-34006          1750
11.    CapWest-Texas LLC                                     18-34008          4897
12.    Cedar Bayou SCC LLC                                   18-34010          8889
13.    Clear Brook SCC LLC                                   18-34012          1877
14.    Colonial SCC LLC                                      18-34014          4385
15.    Community SCC LLC                                     18-33969          7951
16.    Corpus Christi SCC LLC                                18-34016          9807
17.    Crestwood SCC LLC                                     18-34017          7349
18.    Crowley SCC LLC                                       18-33970          6697
19.    CTLTC Real Estate, LLC                                18-34018          0202
20.    Fairpark SCC LLC                                      18-34020          7381
21.    Gamble Hospice Care Central LLC                       18-34022          6688
22.    Gamble Hospice Care Northeast LLC                     18-34025          6661
23.    Gamble Hospice Care Northwest LLC                     18-34027          2044
24.    Gamble Hospice Care of Cenla LLC                      18-34029          4510
25.    Green Oaks SCC LLC                                    18-33971          7218
26.    Harbor Lakes SCC LLC                                  18-33972          7299
27.    Harden HUD Holdco LLC                                 18-34032          1502
28.    Harden Non-HUD Holdco LLC                             18-34035          3391
29.    Harden Pharmacy LLC                                   18-34036          1995
30.    Hearthstone SCC LLC                                   18-34037          9154
31.    Hewitt SCC LLC                                        18-33973          7237
32.    HG SCC LLC                                            18-34040          7415
33.    Hill Country SCC LLC                                  18-34043          4199
34.    Holland SCC LLC                                       18-33974          1427
35.    Hunters Pond SCC LLC                                  18-34045          2886
36.    Jacksonville SCC LLC                                  18-34046          4216
37.    La Hacienda SCC LLC                                   18-34049          1074
38.    Lakepointe SCC LLC                                    18-34050          7457
39.    Major Timbers LLC                                     18-34052          7477
40.    Marlandwood East SCC LLC                              18-34054          1871


66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18      Entered 12/05/18 15:00:21   Page 7 of 8



#      Debtor Name                                           Case No.          EIN
41.    Marlandwood West SCC LLC                              18-34058          2192
42.    Meadow Creek SCC LLC                                  18-34064          9278
43.    Midland SCC LLC                                       18-34065          4231
44.    Mill Forest Road SCC LLC                              18-34066          5137
45.    Mission SCC LLC                                       18-33975          8086
46.    Mullican SCC LLC                                      18-34067          7499
47.    Mystic Park SCC LLC                                   18-34068          1898
48.    Normandie SCC LLC                                     18-34069          1542
49.    Onion Creek SCC LLC                                   18-34070          7425
50.    Park Bend SCC LLC                                     18-34071          9410
51.    Pasadena SCC LLC                                      18-34072          1694
52.    Pecan Tree SCC LLC                                    18-34073          4241
53.    Pecan Valley SCC LLC                                  18-34074          9585
54.    Pleasantmanor SCC LLC                                 18-34075          7536
55.    PM Management - Allen NC LLC                          18-34076          4961
56.    PM Management - Babcock NC LLC                        18-34077          7829
57.    PM Management - Cedar Park NC LLC                     18-34078          1050
58.    PM Management - Corpus Christi NC II LLC              18-34079          5231
59.    PM Management - Corpus Christi NC III LLC             18-34080          5129
60.    PM Management - Corsicana NC II LLC                   18-34081          9281
61.    PM Management - Corsicana NC III LLC                  18-34082          9353
62.    PM Management - Corsicana NC LLC                      18-34083          1333
63.    PM Management - Denison NC LLC                        18-34084          5022
64.    PM Management - El Paso I NC LLC                      18-34085          2965
65.    PM Management - Fredericksburg NC LLC                 18-34086          0599
66.    PM Management - Frisco NC LLC                         18-34087          5082
67.    PM Management - Garland NC LLC                        18-33979          5137
68.    PM Management - Golden Triangle NC I LLC              18-33980          9478
69.    PM Management - Golden Triangle NC II LLC             18-33981          9536
70.    PM Management - Golden Triangle NC III LLC            18-33982          9597
71.    PM Management - Golden Triangle NC IV LLC             18-33983          9654
72.    PM Management - Killeen I NC LLC                      18-33984          3105
73.    PM Management - Killeen II NC LLC                     18-33985          3179
74.    PM Management - Killeen III NC LLC                    18-33986          3245
75.    PM Management - Lewisville NC LLC                     18-33988          5296
76.    PM Management - New Braunfels NC LLC                  18-33990          6293
77.    PM Management - Park Valley NC LLC                    18-33991          7186
78.    PM Management - Pflugerville AL LLC                   18-33993          4007
79.    PM Management - Portland AL LLC                       18-33994          5018
80.    PM Management - Portland NC LLC                       18-33995          4928
81.    PM Management - Round Rock AL LLC                     18-33997          5304
82.    PM Management - San Antonio NC LLC                    18-33998          1216
83.    Presidential SCC LLC                                  18-34000          1913
84.    Redoak SCC LLC                                        18-33976          7569

                                           2
66334563.2
Case 18-33967-bjh11 Doc 30 Filed 12/05/18        Entered 12/05/18 15:00:21   Page 8 of 8



#      Debtor Name                                             Case No.          EIN
85.    Riverside SCC LLC                                       18-34001          1889
86.    Round Rock SCC LLC                                      18-34002          8936
87.    Rowlett SCC LLC                                         18-34007          7606
88.    Ruston SCC LLC                                          18-34009          0242
89.    RW SCC LLC                                              18-34011          7631
90.    Sagebrook SCC LLC                                       18-34013          9571
91.    San Angelo SCC LLC                                      18-34015          4254
92.    SCC Edinburg LLC                                        18-34019          1195
93.    SCC Hospice Holdco LLC                                  18-34021          3166
94.    SCC Senior Care Investments LLC                         18-34023          4123
95.    SCC Socorro LLC                                         18-34024          5459
96.    Senior Care Center Management II LLC                    18-34026          1280
97.    Senior Care Center Management LLC                       18-34028          7811
98.    Senior Care Centers Home Health, LLC                    18-34030          1931
99.    Senior Care Centers LLC                                 18-33967          8550
100.   Senior Rehab Solutions LLC                              18-34031          4829
101.   Senior Rehab Solutions North Louisiana LLC              18-34033          1690
102.   Shreveport SCC LLC                                      18-34034          1659
103.   Solutions 2 Wellness LLC                                18-34038          4065
104.   South Oaks SCC LLC                                      18-34039          8002
105.   Springlake ALF SCC LLC                                  18-34041          2436
106.   Springlake SCC LLC                                      18-34042          9102
107.   Stallings Court SCC LLC                                 18-33977          7393
108.   Stonebridge SCC LLC                                     18-34044          9234
109.   Stonegate SCC LLC                                       18-33978          3005
110.   Summer Regency SCC LLC                                  18-34047          7782
111.   TRISUN Healthcare LLC                                   18-34048          2497
112.   Valley Grande SCC LLC                                   18-34051          1341
113.   Vintage SCC LLC                                         18-34053          7710
114.   West Oaks SCC LLC                                       18-34055          9535
115.   Western Hills SCC LLC                                   18-34056          1922
116.   Weston Inn SCC LLC                                      18-34057          7871
117.   Westover Hills SCC LLC                                  18-34059          3303
118.   Whitesboro SCC LLC                                      18-34060          7745
119.   Windcrest SCC LLC                                       18-34061          9541
120.   Windmill SCC LLC                                        18-34062          8067
121.   Wurzbach SCC LLC                                        18-34063          9920




                                             3
66334563.2
